ACCEPTED
                                                                                            14-15-00492-CV
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      7/14/2015 12:00:24 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                            NO. 14-15-00492-CV

                               IN THE COURT OF APPEALS          FILED IN
                                                         14th COURT OF APPEALS
                                                            HOUSTON, TEXAS
                         FOR THE FOURTEENTH JUDICIAL DISTRICT
                                 OF TEXAS AT HOUSTON     7/14/2015 12:00:24 PM
                                                                     CHRISTOPHER A. PRINE
                                                                            Clerk
                       IN THE INTEREST OFX.F.H., Z.T.A.A. AND J.D.K.

                                                 F.J.K.H.,
                                               APPELLANT

    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                         APPELLEE

                              ON APPEAL FROM THE 315TH
                       DISTRICT COURT OF HARRIS COUNTY, TEXAS

                                 TRIAL COURT CAUSE NO. 2012-05963 J


                                      MOTION FOR EXTENSION OF TIME
                                        TO FILE APPELLANT’S BRIEF


           COMES NOW, W. Leslie Shireman, Appellate Counsel and Attorney for

Appellant, F.J.K.H., and files this his Motion for Extension of Time to File

Appellant’s Brief and in support thereof would respectfully show the Court the

following:

                                                   I.
                                      MOTION FOR EXTENSION OF TIME

           Appellant’s Brief was due on July 13, 2015. Appellant’s Counsel requires an

additional period of time to prepare Appellant’s Brief and requests this Court to grant


2015.07.14 M TN EX T TIM E 1ST.w pd
an extension of time of one week for him to file the Brief. In support of this Motion,

Appellant’s Counsel would show that he has not previously been able to adequately

prepare the Brief in this cause. Extensive roof repairs are in progress at Appellant’s

office building since July 7, resulting in serious disruptions (including but not limited

to loss of air conditioning) to the practice of Appellant’s Counsel.

           In addition, this appeal involves a total of four children (the trial in this matter

involved two separate cases tried together, both of which are on appeal; the

companion cause number is 14-05-00489-CV) and a record of over 700 pages,

resulting in additional time being spent to adequately brief each case.

           This is the first extension requested by Appellant’s Counsel. Two previous

extensions requested by the court reporter were granted for a total of 14 days.

Appellant’s Counsel requests that the Court extend the due date for Appellant’s Brief

to be filed to Monday, July 20, 2015.

                                             II.
                                           PRAYER

           WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion for Extension of Time to File Appellant’s Brief.

           Appellant prays for general relief.

                                              Respectfully submitted,
                                              CONNOLLY & SHIREMAN, LLP

                                              /s/W. Leslie Shireman

2015.07.14 M TN EX T TIM E 1ST.w pd              2
                                                    W. Leslie Shireman
                                                    State Bar No. 24047791
                                                    2930 Revere Street, Suite 300
                                                    Houston, Texas 77098
                                                    Telephone (713) 520-5757
                                                    Facsimile (713) 520-6644
                                                    wbc@conlawfirm.com

                                                    ATTORNEY FOR APPELLANT

                                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties —
which are listed below — about the merits of this Motion with the following results:

                       Sandra Hachem, Attorney for TDFPS:

                       G          opposes motion
                       X          does not oppose motion
                       G          agrees with motion
                       G          would not say whether motion is opposed
                       G          did not return my message regarding the motion

                                                    /s/W. Leslie Shireman
                                                    W. Leslie Shireman

                                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoingMotion for Extension of
Time to File Appellant’s Brief was forwarded to:

           Sandra Hachem, Assistant County Attorney, 1019 Congress, 17th Floor,
           Houston, Texas 77002 – via electronic filing manager at
           Sandra.Hachem@cao.hctx.net;

on this the 14th day of July, 2015.

                                                    /s/W. Leslie Shireman
                                                    W. Leslie Shireman

2015.07.14 M TN EX T TIM E 1ST.w pd                   3